Citation Nr: 0013920	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  98-19 657A	)	DATE
	)
	)

On appeal received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUE

Entitlement to the waiver of recovery of an overpayment of VA 
improved disability pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Chestnutt, Counsel



INTRODUCTION

The veteran served on active duty from May 1972 to May 1975.

This appeal stems from a decision of the Roanoke, Virginia 
RO's Committee on Waivers and Compromises (COWC) that denied 
entitlement to the waiver of recovery of three overpayments 
(generally referred to herein as the overpayment) of VA 
improved disability pension benefits, in excess of $9,200.

The Board of Veterans' Appeals (Board) notes that the veteran 
had been scheduled to appear at a Travel Board hearing in 
July 1999, but failed to report.  The notice to appear for 
this hearing had been sent to his address of record in May 
1999.  His failure to report functions as a withdrawal of the 
hearing request; thus, the Board finds that this case may now 
proceed with appellate review.  38 C.F.R. § 20.704(d) (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Neither the creation nor the amount of the overpayment is 
at issue.  The record does not contain factual evidence of 
fraud, misrepresentation or bad faith by the veteran.

3.  The veteran's fault in the creation of the overpayment, 
due to his failure to report timely the change in his family 
income and respond in a timely manner to pertinent 
correspondence, was high.  There was no fault on the part of 
the VA in the creation of the debt.

4.  Collection of the overpayment would not defeat the 
purpose of VA benefits or result in an undue hardship on the 
part of the veteran, given his level of family income with 
receipt of Social Security benefits.  Failure to recover the 
overpayment would result in the unjust enrichment of the 
veteran.

5.  There is no evidence that the veteran changed his 
position to his detriment in reliance upon the overpayment at 
issue.


CONCLUSIONS OF LAW

1.  There is no indication of fraud, misrepresentation or bad 
faith on the part of the veteran in the creation of the 
overpayment of VA improved disability pension benefits.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.962, 
1.963 (1999).

2.  Recovery of the overpayment of VA improved disability 
pension benefits would not be against the principles of 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302; 38 
C.F.R. §§ 1.962, 1.963, 1.965.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107.  The 
Board is also satisfied that all relevant evidence has been 
properly developed and that there is no further duty to 
assist in order to comply with the duty to assist as mandated 
by 38 U.S.C.A. § 5107.


I.  Facts

A May 1993 VA award letter was sent to the veteran to inform 
him of his award of "nonservice-connected disability 
pension" benefits.  The letter explicitly states that the 
award was based upon income, including the fact that he was 
reportedly receiving no Social Security benefits.  It is also 
stated therein that VA pays a pension which is the difference 
between countable annual income and a maximum annual rate.

In a June 1993 statement (an earlier "notice of 
disagreement") the veteran discussed his wife's income and 
mentioned that he had made a mistake previously in reporting 
income.  Later in the document he indicated that he was 
seeking vocational rehabilitation benefits--specifically 
asserting that he was not required to have a service-
connected disability to receive such benefits.

A July 1993 VA award letter sent to the veteran notes that 
his pension was based on income reported by him on his 
application.  He was then requested to furnish a statement 
from his wife's employer showing her expected gross earnings 
for a certain year.  It was noted that the veteran's claim 
for vocational rehabilitation benefits was denied because he 
did not have any service-connected disabilities.

Subsequently, in July 1993, the veteran submitted a June 1993 
earnings statement pertaining to his wife.  It showed she had 
earned over $3,900 for the year-to-date.

In October 1993 and January 1994 VA letters, the veteran was 
again informed that his pension benefits were based upon 
income.  Both letters note the income he reported for himself 
and for his spouse in calculating his award; this calculation 
explicitly included the fact that no Social Security benefits 
were reported.

A January 1994 Eligibility Verification Report submitted by 
the veteran states that he received no wage income, but notes 
that from November 1, 1992 to October 31, 1993 he received 
over $1,000 in "VA disability," and that his wife earned 
over $5,900.  From November 1, 1993 up through mid-January 
1994, he had received over $800 from VA and she had 
apparently earned over $800.  No unreimbursed medical 
expenses were reported for that first year; $288 such 
expenses were reported for the second.

In an October 1996 letter VA proposed to terminate the 
veteran's pension benefits based upon the veteran's wife's 
verification that she had actually earned over $12,000 in 
1993, instead of the amount around $5,900 previously 
reported.

In a December 1996 letter to VA, with an attached Financial 
Status Report, the veteran discussed his wife's income and 
how he had previously estimated it.  He noted that they were 
unable to pay for her medications or for $5,000 in medical 
bills from the past year and a half.  He stated that to 
decrease what was sent to them would "financially 
devastate" them.

In the December 1996 Financial Status Report the veteran 
stated that he was receiving $567 per month in Social 
Security benefits, in addition to $900 per month in VA 
benefits.  He indicated that his wife received no income.  He 
calculated the couple's monthly expenses, including $500 per 
month in food, to $1,417--just $10 less per month than total 
reported income.  Over $40,000 in assets were listed, but 
over $4,900 in unpaid medical bills were also noted.

In January 1997 VA notified the veteran that he owed over 
$5,400 to the Department.  Subsequent information in the 
claims file indicates that three overpayments were eventually 
calculated, totaling over $9,200 together.

Pursuant to the veteran's request for a waiver of recovery of 
the overpayment, in a May 1997 letter, VA requested that he 
provide a Financial Status Report.  The record reflects that 
a blank Financial Status Report form was sent to him at that 
time.

In its June 1997 decision, the COWC essentially determined 
that there was no evidence of fraud, misrepresentation or bad 
faith by the veteran with respect to the creation of the 
overpayment.  A waiver was nonetheless denied.  It was noted 
that the first overpayment, over $5,400, was created due to 
underreporting of his spouse's income.  The second and third 
overpayments resulted from the receipt of Social Security 
benefits.  It was noted that the veteran failed to provide 
the Financial Status Report requested in the previous month.

In his July 1997 notice of disagreement, the veteran asserted 
that he had actually begun receiving Social Security even 
earlier--in 1994--not 1996, as noted by VA.  He indicated 
that he had reported this fact to VA in September 1994.  He 
also contended he assumed his disability payments were due to 
service connection.

In a May 1998 letter sent to the veteran's then-current 
address of record, the COWC requested a Financial Status 
Report, enclosing a blank copy for him.  To date, no such 
completed form has been submitted by the veteran.


II.  Law and analysis

Under applicable criteria, the VA shall pay to each veteran 
who served 90 days or more during a period of war, (as the 
veteran did in this case), and who is permanently and totally 
disabled from non-service connected disability, pension at a 
prescribed rate.  38 U.S.C.A. § 1521.  The rate at which 
pension is paid, however, is reduced by the amount of 
countable annual income.  Id.

As an initial matter, the Board notes that the veteran has 
not challenged the creation or amount of the overpayment(s) 
in question.  The 1997 statement in his notice of 
disagreement, regarding an even earlier receipt of Social 
Security benefits than VA used to calculate the overpayment, 
could only serve to increase the overpayment.  He apparently 
has not had such additional Social Security added to the 
overpayment by VA, and thus there is no reason to remand this 
case for a recalculation of the overpayment amount at issue.  
In effect, he is admitting that the overpayment is no less 
than the amount calculated.  Therefore, the Board construes 
such an assertion as an attempt to force VA to accept fault 
for not "discovering" earlier that he had been receiving 
Social Security benefits.  This argument will be addressed 
infra.

Under the law, recovery of any payment or the collection of 
an indebtedness may not be made if there is any indication of 
fraud, misrepresentation or bad faith on the part of the 
person having an interest in obtaining a waiver.  38 U.S.C.A. 
§ 5302(c); 38 C.F.R. § 1.963(a).  Fraud, at the very least, 
requires intention.  Misrepresentation must be more than non-
willful or mere inadvertence.  38 C.F.R. § 1.962(b).  The 
term, "bad faith," generally describes unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the Government.  
38 C.F.R. § 1.965(b)(2).  Absent a showing of any of the 
foregoing, recovery of an overpayment is to be waived if that 
recovery would be against equity and good conscience.  
38 C.F.R. §§ 1.962, 1.963, 1.965.

The Board concurs with the COWC in its finding that there is 
no evidence of fraud, misrepresentation or bad faith.  There 
is no evidence that the veteran actively tried to mislead VA; 
rather, the evidence shows that he simply, albeit repeatedly, 
failed to report additional income or changes in income.  The 
Board cannot infer a motive or intent from such omissions or 
inaction on the facts of this case, and thus these factors do 
not apply here.

The initial two elements for consideration, as to whether 
recovery of the overpayment would be against equity and good 
conscience, are the fault of the debtor and a weighing of the 
fault of the debtor against the VA's fault.  38 C.F.R. 
§ 1.965(a)(1), (2).  The claims file reveals that the veteran 
was repeatedly requested to submit evidence of any income 
change, and that his payments were based upon income.  His 
own previous correspondence contradicts his assertion in his 
notice of disagreement, that he thought his payments were 
related to service connection.  To the contrary, he had 
previously discussed his benefits in terms of his wife's 
income, and had explicitly acknowledged that he was not 
service connected for any disability.  The Board finds that 
the veteran is highly at fault for his repeated failure to 
report actual income and changes in income amount.

There is no evidence that the veteran reported the receipt of 
Social Security benefits in 1994, even if he had been 
receiving such, despite his assertion.  To the contrary, he 
did not inform VA of these benefits until submitting the 
December 1996 Financial Status Report.  The Board concludes 
that although he knew the income-reporting requirements and, 
on occasion, he did report income, he did not comply on 
several other occasions and did not fully report family 
income.  The June 1993 earnings statement of his spouse did 
little to inform VA of the actual total countable income 
thereafter.  Notably, he has yet to submit the Financial 
Status Report requested in May 1998.  The Board finds that 
this is further evidence of his failure to comply.  
Conversely, there is no evidence of VA fault in this case.  
As noted, there is no evidence he informed VA in 1994 of any 
Social Security benefits, and the overpayment was not 
calculated based upon any receipt of such benefits prior to 
December 1996 anyway.  Consideration of the first two 
elements of equity and good conscience, therefore, weight 
against the veteran.

The third and fourth elements for consideration are whether 
collection of the overpayment would result in an undue 
hardship on the part of the veteran or defeat the purpose of 
the benefit.  In this regard, the Board again notes that the 
veteran has effectively refused to submit a Financial Status 
Report since 1997.  The Board cannot assume that his 
Financial Status Report from 1996 remains an accurate picture 
of his financial situation.  The veteran has had ample 
opportunity to submit evidence of whether recovery of the 
overpayment would result in hardship, but has not done so.  
Without such evidence, the Board cannot speculate that 
recovery of the overpayment would, in fact, result in 
hardship or defeat the purpose of the benefit.  The purpose 
of the benefit was to provide him at least a minimum stipend.  
Not only was this done, but the amount of money actually 
received by him exceeded what was deemed the maximum amount 
that could be provided in pension benefits alone.  
Consideration of the third and fourth elements, therefore, 
weigh against the veteran.

The fifth element for consideration is whether failure to 
make restitution would result in an unfair gain to the 
debtor.  Based upon the evidence of record, the veteran has 
received over $9,200 to which he was not legally entitled.  
Part of this amount was created by his "double receipt" of 
other government money, i.e. Social Security--not simply his 
wife's income.  Allowing him to keep the funds overpaid to 
him, in any event, would result in a considerable unfair 
gain.

The final element for consideration is whether the veteran 
detrimentally relied on his VA benefits.  There is no 
evidence of detrimental reliance in this case, and the 
veteran has not contended otherwise.

The Board finds that there are no additional factors 
involving equity and good conscience in this case to be 
considered that would be pertinent to this claim.  38 C.F.R. 
§ 1.965(a).

Therefore, after reviewing all the evidence of record, the 
Board finds that the factors for consideration clearly 
preponderate against the veteran, and thus against granting a 
waiver of recovery of the overpayment totaling over $9,200.  
Accordingly, since it would not be against equity and good 
conscience to collect the overpayment, the Board is unable to 
grant the veteran's appeal.  38 U.S.C.A. §§ 5107, 5302; 38 
C.F.R. §§ 1.962, 1.963, 1.965.

With respect to this determination, the evidence is not so 
evenly balanced so as to raise doubt as to any material 
issue.  Thus, the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. § 5107; Schoolman v. West, 12 Vet. App. 307 
(1999).


ORDER

Entitlement to the waiver of recovery of the overpayment of 
VA improved disability pension benefits is denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 


